DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10, 14 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2018/0240757), (hereinafter, Wong).

RE Claim 8, Wong discloses in FIG. 1 and 2 a semiconductor device package, comprising:
a first substrate 102 “circuit module” having a first surface and a second surface opposite to the first surface, referring to FIG. 1B; 
a first electronic component  104 disposed on the first surface of the first substrate 102; 
a second electronic component 106 disposed on the second surface of the first substrate 102; 

a first package body “encapsulant” “step 426”, referring to FIG. 4 [0047] disposed on a portion of the first surface of the first substrate 102 and covering the first electronic component 104, referring to FIGS. 1B and 4 “step 426”.
RE Claim 9, Wong discloses a semiconductor device package, wherein the frame board 108 is disposed in or near the periphery of second surface of the first substrate 102, referring to FIG. 1B.
RE Claim 10, Wong discloses a semiconductor device package, wherein the frame board 108 includes conductive vias 121 penetrating the frame board 108 and electrically connected to the first substrate 102, via the conductive adhesive 110.
RE Claim 14, Wong discloses a semiconductor device package, further comprising electrical contacts 122 disposed on a surface of the frame board 108 facing away from the first substrate 102.
16. The semiconductor device package of claim 36, wherein the shield is disposed on at least a portion of a lateral surface of the first substrate.
RE Claim 35, Wong discloses a semiconductor device package, wherein the frame board 108 surrounds the second electronic component 106.

Allowable Subject Matter
Claims 37-39 are allowed.
Claims 11-13, 15-17, 19, 26, 27, 29-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is the examiner position that applicant included objected to Claimed limitation, however, deleted a limitation which has resulted in the change of the scope of Claim 8, which necessitated the new ground of rejection, hence the finality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898